EA       ORNEY         GENERAL
                       OF   TEXAS




The Honorable K. L. Berry
Major General
The Adjutant General of Texas
Austin, Texas
                                Opinion No. ~~-836
                                Re:   Can a Commissioners Court
                                      and the Council or Com-
                                      mission of a city or town
                                      appropriate money to pay the
                                      necessary expenses of the
                                      administrative units of the
                                      National Guard and the Texas
                                      State Guard Reserve Corps lo-
                                      cated in their respective
                                      counties or in or near their
                                      respective cities or towns,
                                      under the provisions of Ar-
                                      ticles 5885 and 581gc, Ver-
Dear General Berry:                   non's Civil Statutes.
        By your opinion request of March 14, 1960, you ask
the following q~lestlons:
             "1 # Can a Commissioners Court and the
        Council or Commission of a city or town in
        this State appropriate money to pay the neces-
        sary expenses of the administrative units of
        the National Guard of this State located in
        their respective counties or in or near their
        respective cities or towns, under the provisions
        of Article 5885 of the Revised Civil Statutes
        of the State of Texas? If the answer to the
        above question is In the negative, can such ap-
        propriations be legally made under any other
        laws of the State of Texas?
             "2. Can a Commissioners Court and the Coun-
        cil or Commission of a city or town in this State
The Honorable K. L. Berry, page 2 (Ww-836).

        appropriate money to pay the necessary ex-
        penses of the administrative units of the
        Texas State Guard Reserve Corps located in
        their respective counties, or In or near
        their respective cities or towns under the
        provisions of Article 58glc, of the Revised
        Civil Statutes of the State of Texas? If
        the answer to the above question number 2 is In
        the negative, can such appropriation be made
        under any other laws of the State of Texas?"
        Article 5885,   Vernon's Civil Statutes, which follows,
provides that:
             "Each Commissioners' Court and the Coun-
        cil or Commission of each City or Town in this
        State is hereby authorized In their discretion,
        to appropriate a sufficient sum, not otherwise
        appropriated, to pay the necessary expenses of
        the administrative units of the National Guard
        of this State located in their respective Coun-
        ties and in or near their respective Cities or
        Towns, not to exceed the sum of One Hundred
        ($100.00) Dollars per month for such expenses
        from any one such Court, Council or Commission
        for any one organization; and in addition, in
        behalf of their respective Counties, Cities or
        Towns, to donate, either in fee simple or other-
        wise, to the Texas National Guard Armory Board,
        or to any one or more of said units for convey-
        ance to said Board, one or more tracts of land
        as sites upon Mich to construct Armories and
        other buildings suitable for use by such units;
        and any and all such donations heretofore made
        to said Board are hereby validated and any such
        donation heretofore made to any such admlnlstra-
        tive unit, either as a corporation or otherwise,
        and conveyed or to be conveyed to said Board,
        is hereby validated."
        Under the above quoted provisions, the Commissioners'
Court of a county and the Council or Commission of a city
or town are legally authorized to pay, within the limits
prescribed, the necessary expenses of the administrative
units of the Texas National Guard.
        Section 5(a), Article 58glc,   provides that:
             "The Commissioners Court of each county
        and the Council or Commission of each city
.. ..   -




            The Honorable K, L. Berry, Page 3 (~~-836).


                   or town in this State is hereby authorized,
                   In the discretion of each, to appropriate a
                   sufficient sum not to exceed One Hundred Dol-
                   lars ($100) per month, not otherwise appropria-
                   ted, to assist In paying the necessary expenses
                   for the administration of any unit of the Texas
                   State Guard Reserve Corps located in their re-
                   spective counties and In or near their respec-
                   tive cities or towns; and any and all such
                   donations heretofore made by any Commissioners
                   Court or any Council or Commission of any city
                   or town to any such~unlt,or units of the Texas
                   State Guard Reserve Corps, is hereby validated."
                    Under the above quoted provisions, the Commissioners'
            Court of each county and the Council or Commlsslon of each
            city or town are legally authorized to pay, within the limits
            prescribed, the necessary expenses of the administrative units
            of the Texas State Guard Reserve Corps.
                    By your letter, you stat;ethat in one city payments
            have been placed in abeyance because of the doubted constitu-
            tionality of these statutes in view of Section 52 of Article
            III of the Texas Constitution which provides:
                        "Sec. 52.  The Legislature shall have no
                   power to authorize any county, city, town or
                   other political subdivision of the State to
                   lend its credit or to grant money or thing of
                   value in aid of, or to any individual, associa-
                   tion or corporation whatsoever 0 D *"
                    We have examined these statutes with relation to the
            Constitution and other legislation, and we are of the opinion
            that the said statutes are constitutional. The National Guard
            and the State Guard Reserve Corps are arms of the State and
            were created for the public generally.
                    In King v, Sheppard, 157.S.W.2d 682 (Civ.App. 1941,
            writ ref., w.o.m.1, th hording of the Court was that the
            State is not an indivl&al   association or corporation within
            the meaning of Section 52 Af Article III.
                    We, therefore, respectfully advise you that your ques-
            tions are to be answered in the affirmative.
The Honorable K. L. Berry, page 4 (~~-836).


                             SUMMARY
               Under Articles 5885 and 5891c, Vernon's
               Civil Statutes, the Commissioners' Court
               of each county and the Council or Commis-
               sion of each city or town are legally
               authorized to pay the necessary expenses
               of the administrative units of the Texas
               National Guard and the Texas State Guard
               Reserve Corps.
                                 Yours very truly,
                                .WILL WILSON
                                 Attorney General of Texas



                                    William H. Pool, Jr.
                                    Assistant
WHPjr:ms:mfh
APPROVED:
OPINION COMMI!ITEE
W. V. Geppert, Chairman
Richard Wells
Marvin H. Brown, Jr.
Leon F. Pesek
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore